       Case 3:21-cv-01673-SK Document 8 Filed 03/11/21 Page 1 of 1




 1
 2
                        UNITED STATES DISTRICT COURT
 3                    NORTHERN DISTRICT OF CALIFORNIA
 4
 5
     NICOLE GENEYA MCPHERSON                  Case No.:
 6   O/B/0 MINOR A.T.T.
                                              ORDER RE:
 7               Plaintiff,                   PETITION FOR GUARDIAN AD
                                              LITEM
 8         vs.
 9  ANDREW SAUL,
     Co issioner of Soc a 1 Securit ,
10      m                                     y
          m                     1·                 )�
   -                Defendant._ _            - _ __ )
11
      _ _ _ - - - - - _ _ _ _      - - _ _ _
12
            The Court having read and considered Plaintiffs Petition for Guardian Ad
13
    Lite , including the supporting declaration filed concurrentl , and finding good
14        m                                                      y
    cause, hereby orders as follows:
15
            IT IS ORDERED:
16
             1. Plaintiffs Petition for Guardian Ad Litern is GRANTED
17
            2. NICOLE GENEVA MCPHERSON shall serve as Guardian Ad Litem in
18
                this action.
19
20
           IT IS SO ORDERED
21
22
     Dated: March 11, 2021
23
                                                      United States Magistrate Judge
24
25
26

                                           -6-
